IN THE UNITED STATES DI_STRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

 
 

 

UCT 3 1 291
Plaintiff
’ , .D\s'moT couRT
EAgi'§§§`DliSSTHlCT'OF CAL\FORN\A
v. CR NO: l:lO-cr-OO496 DAD BY
' oapui'v cLEma
CALEB MATTHEW MOR,RIS
Defendant.

 

` APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum " |:| Ad Testiflcandum
Name of Detainee: Caleb Matthew Morris
Detained at Correctional Training Facility at-Soledad 2 ‘
Detainee is: l a.) charged in this district 1by: ' ` |:I"Indictment ij Information |:l Complaint
' charging detainee with: PETITION FOR VIOLATION OF PROB/SUPVSD
or b.) |:| a witness not otherwise available by ordinary process of the Court
Detainee will: l a.) |:| return to the custody of:det_ainir|ig‘ facility upon termination of proceedings
orf b.) be retained in federal custody until finaldisposition of federal charges, as a sentence

_ is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastem District of California.

 

 

 

Signature: ft_; = -;'z /s/'David L. Gappa \

Printed Name & Phone No: ' ::; l ' 'Davi`d L. Gappa

Attomey of Record for: United States of America
WRIT OF HABEAS CORPUS

 

Ad Prosequendum |:\ Ad Testiiicandum

._.) l;. -_
The above application is granted and the above-named custodian, as well as the United States Mar`shal's Service
for this district, is hereby ORDERED to produce the named detainee, FORT ITH, a any further proceedings to be

had in this ca9 gym conWon of said proceedings to etainee to above-named custodian.
Dated: / in W 5 _ M
’ / ‘_ e§talHeMM _. _

' `_:j GISTRATE JUDGE

  
 
 

 

Please provide the following, if known: \_/

 

 

 

 

 

 

AKA(s) (if ` ` "“ 3 "` "‘ m ' IMale' l:]Female
Booking or CDC #: BE1674 l ;.\ DOB:
Facility Address: Soledad Prison Road, Soledad, CA 93960" ` Race:
Facility Phone: ' ' ' FBI#:
Currently ' w
RETUR`N` oF s`ERVIcE

Executed on:

 

 

» (si'gnature)

...... `

